Citation Nr: 0722800	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-03 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1972 to 
April 1973.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran subsequently moved and 
jurisdiction of his claim was transferred to RO in 
Montgomery, Alabama.  The veteran currently lives in Mobile, 
Alabama.  The veteran testified at a personal hearing before 
the RO in April 2005.   


FINDINGS OF FACT

1.  The RO denied service connection for schizophrenia in a 
January 1991 rating decision, which was confirmed by a May 
1995 Board decision.  Although the veteran appealed the Board 
decision, it was subsequently affirmed by the U.S. Court of 
Appeals for Veterans Claims (Court) in November 1996.   

2.  The RO continued the denial of service connection for 
schizophrenia in a September 2001 rating decision; it 
notified the veteran of the denial but he did not initiate an 
appeal.

3.  Evidence received since the September 2001 rating 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1995 Board decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.160(d) (2006); 38 C.F.R. 
§§ 20.200, 20.302, 20.1104 (2006).

2.  The rating decision of September 2001 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2006); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2006).

3.  No new and material evidence has been received since the 
September 2001 rating decision to reopen a claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board previously denied the claim for service connection 
for schizophrenia in a May 1995 decision.  This decision 
confirmed the RO's prior denials.  The Board decision was 
affirmed on appeal by the Court in November 1996.  Therefore, 
the Board's May 1995 decision, which subsumes the prior RO 
decisions, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2006).

Subsequently, the RO continued its denial of service 
connection for schizophrenia in a September 2001 rating 
decision.  The veteran did not initiate an appeal of that 
decision upon notice of the denial.  Therefore, the September 
2001 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  Those specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  66 Fed. Reg. at 45,620.  The RO received the petition 
to reopen the claim in March 2003.  Therefore, the amended 
regulations are for application.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board previously denied service connection for an 
acquired psychiatric disorder, diagnosed as schizophrenia, in 
a May 1995 decision because it found that although the 
veteran's psychiatric disorder clearly preexisted service, it 
was not shown to have increased in severity during service.  
As to the existence of a preexisting psychiatric disorder, 
the Board cited private medical records, which revealed 
several diagnoses and treatment for schizophrenia one to two 
years prior to service.  As to aggravation, the Board secured 
an independent medical expert (IME) opinion that indicated 
that there was no evidence to document an increase in 
severity of his psychiatric disorder during the veteran's 
short period of military service.        

The RO's subsequent final September 2001 rating decision 
continued the Board's previous denial on the basis that no 
new and material evidence was submitted to reopen the claim.  

Evidence of record at the time of the last final denial in 
September 2001 consisted of private Albert Einstein medical 
records dated in May to November of 1971; Mobile General 
Hospital records dated in 1972; service medical records 
(SMRs) including Medical Evaluation Board (MEB) and Physical 
Evaluation Board (PEB) reports;  Naval Hospital records from 
Florida and Philadelphia dated in the 1970s; VA hospital 
records from Biloxi dated in 1973 to 1975; University of 
South Alabama records dated in 1972 and 1973; Mobile Mental 
Health Center records dated in the 1980s and 1990s; VA 
hospital records from Gulfport dated in January 1985; a VA 
psychiatrist letter to the Social Security Administration 
dated in April 1986; a VA examination conducted in March 
1993; an IME opinion dated in April 1995; VA and private 
records disclosing treatment for other medical conditions; 
and several lay statements from the veteran and his family 
members.    

Evidence received since the final September 2001 rating 
decision consists of duplicate SMR and VA records; cumulative 
statements by the veteran and his representative; VA 
inpatient and outpatient records from Mobile dated from 2002 
to 2004; an undated VA letter to the Biloxi Housing 
Authority; and personal hearing testimony dated in April 
2005.  

Initially, the Board finds that the copies of SMRs and other 
VA records and letters are duplicates of evidence of record 
at the time of the September 2001 rating decision.  
Therefore, these records are not new and cannot form the 
basis to reopen the claim.  

The Board also finds that the additional statements and 
testimony submitted by the veteran and his representative are 
cumulative of evidence that was previously of record.  In 
this regard, the veteran's statements and his testimony 
merely repeat and summarize his contention that his current 
acquired psychiatric disorder was either incurred or 
aggravated by military service.  Cumulative or redundant 
evidence is not new and material.  38 C.F.R. § 3.156(a).      

In this regard, the general rule remains that neither the 
veteran nor his representative, as a layperson without 
ostensible medical expertise, is competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the veteran's opinion regarding the etiology of 
his current schizophrenia cannot provide a basis to reopen 
this claim.  

In fact, the veteran recently stated at the personal hearing 
that he was not treated for schizophrenia prior to service 
and was only "given pills to sleep."  This assertion is 
directly contradicted by his prior statements to medical 
personnel and by private medical records clearly showing 
diagnoses and treatment for schizophrenia prior to service.  

In this regard, the veteran's statements regarding his 
psychiatric condition are not always consistent with the 
clear evidence of record.

With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is 
"new" and not cumulative or redundant of the record at the 
time of the September 2001 rating decision, it is not 
"material" within the meaning of 38 C.F.R. § 3.156(a).  

Specifically, certain VA outpatient records show treatment 
for other medical conditions that are not relevant to his 
psychiatric issues.  In addition, VA inpatient and outpatient 
records that do show recent treatment for paranoid 
schizophrenia and nonservice-connected cocaine abuse do not 
support a finding that his preexisting schizophrenic disorder 
was increased in severity or was aggravated by military 
service.  These treatment records therefore do not relate to 
an unestablished fact necessary to substantiate the claim, 
and thus do not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

It is important for the veteran to understand that the fact 
he has this disorder is not in dispute.  Therefore, 
additional recent treatment for the disorder is not material 
regarding the issue of whether this disorder is related to 
service. 

Finally, the Board acknowledges the assertion by the 
veteran's representative in the May 2007 Appellant's Brief 
that recent General Counsel opinions, regulation changes, and 
Court holdings pertaining to service connection based on in-
service aggravation constitute, in themselves, new and 
material evidence to reopen the claim.  The representative 
seems to imply that the recent opinion of the General Counsel 
(VAOPGCPREC 3-2003) and subsequent decision of the Federal 
Circuit implementing the General Counsel's (GC) position 
(Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)), 
are new and material evidence as they modify the 
interpretation of the relevant regulation pertaining to 
aggravation.    

In this regard, when a provision of law or regulation creates 
a new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement to a 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  However, the type of change in law or 
regulation which will justify a de novo adjudication of a 
claim after a final decision is a change which provides a new 
basis for establishing entitlement to the relief sought so as 
to render the new claim legally and factually distinct from 
the former claim.  Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993), aff'd, 1 F.3d 368 (Fed. Cir. 1994).  

Significantly, a regulatory change in an evidentiary burden 
is not evidence and cannot constitute new and material 
evidence.  There is no basis for review of a previously 
adjudicated claim based on an intervening or liberalizing 
change in the law, unless the change creates a new cause of 
action or forms a new basis for entitlement to a benefit.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 
Anglin v. West, 11 Vet. App. 361 (1998).

In this regard, the GC opinion and Wagner case mentioned 
above merely clarify the evidentiary burden for aggravation, 
and neither constitutes a liberalizing change in the law.  It 
follows that neither can serve as new and material evidence 
to reopen the claim.  

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  The claim is not reopened.  
38 U.S.C.A. § 5108.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in April 2003, 
the RO advised the veteran of the evidence needed to 
substantiate his underlying service connection claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).    Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA for the first three elements of notice.  38 U.S.C.A. § 
5103(a).  See Quartuccio, supra.

With regard to additional first element notice, March 2006 
correspondence from the RO further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Notably, 
the RO did not provide Dingess notice of the first element 
prior to the initial adjudication on appeal.  Pelegrini, 18 
Vet. App. at 120.  It is important to note that the decision 
in Dingess was only recently issued by the Court.  Therefore, 
there was no basis for the VA to act in accordance with a 
Court decision that did not exist until March 2006.    

In addition, the Board observes that the RO correctly issued 
the initial April 2003 VCAA notice letter prior to the May 
2003 adverse determination on appeal.  Pelegrini, 18 Vet. 
App. at 120-121.  However, the above letter did not meet the 
4th element of VCAA notice in that it did not ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. Id at 120-21.  

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Thus, there is a presumption of prejudice due to the timing 
error for the 1st element Dingess notice and the content 
error in providing no 4th element VCAA notice.  However, the 
Board finds that prejudice has been rebutted in this case by 
the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted additional personal 
statements, lay statements, duplicate records, personal 
hearing testimony, and private medical records.  In addition, 
the actual notices provided by the VA are clear and pertinent 
to the veteran's contentions, such that a reasonable person 
could understand what was required to prove the underlying 
service connection claim.  Further, with regard to the fourth 
element of VCAA notice, the veteran did not respond with any 
additional evidence after the Dingess letter was sent to him.      

Overall, even though the VA, under Sanders, may have erred by 
relying on various post-decisional documents (Dingess letter) 
to conclude that adequate VCAA notice has been provided, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

In addition, with regard to new and material evidence, the 
April 2003 VCAA notice letter was compliant with the recent 
Court decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA treatment records, private medical records 
as identified and authorized by the veteran, and an IME 
opinion.  Neither the veteran nor his representative has 
contended that any additional evidence remains outstanding.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

ORDER

As no new and material evidence has been received, the claim 
for service connection for acquired psychiatric disorder is 
not reopened.  The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


